Citation Nr: 1402415	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome (IBS).

8.  Entitlement to an initial compensable disability rating for costochondritis.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active marine service from February 1968 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This case was most recently before the Board in October 2010.  At that time, the Board, in part:  granted an increase from noncompensable to 10 percent for service-connected hemorrhoids; granted service for hypertension; reopened a previously denied claim for service connection for a prostate disability; reopened a previously denied claim for service connection for bilateral hearing loss; denied entitlement to service connection for erectile dysfunction; and denied entitlement to service connection for an upper back disability.

Thereafter, the Veteran appealed part of the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court issued a Memorandum Decision by which it affirmed that part of the Board's October 2010 decision that denied a disability rating even higher than the 10 percent rating for hemorrhoids.  That issue is no longer before the Board.  In the April 2012 decision, the Court set aside that part of the Board's October 2010 decision that denied entitlement to service connection for erectile dysfunction and an upper back disability.  Those matters were remanded to the Board for further action consistent with the Court's decision.

The Board also remanded ten issues to the RO for further development and consideration in October 2010.  While the issues pertaining to the appeal to the Court have been returned to the Board, the development concerning the ten remanded issues has not yet been completed.  The Board will defer adjudication of those matters until the development is completed and they are properly returned to Board.

In October 2010, the Board referred a claim for service connection for tinnitus to the RO for appropriate action.  It does not appear that this issue has been addressed and it is again referred to the RO.  Additionally, in January 2010, the Veteran raised the matter of entitlement to a clothing allowance for certain time periods.  This issue is also referred to the RO for appropriate action, to include further referral to the local VA Medical Center (VAMC) as necessary.


REMAND

As noted in the introduction, in April 2012, the Court remanded the claims for service connection for erectile dysfunction and an upper back disability to the Board for further action.  To comply with the Court's decision, the Board finds it necessary to remand the claims for additional development and consideration.

In regard to the erectile dysfunction claim, a VA examination and medical opinion should be obtained to address the nature and etiology of the Veteran's erectile dysfunction, including whether it is related to the Veteran's service-connected posttraumatic stress disorder (PTSD) medications or his service-connected diabetes mellitus.

With respect to the Veteran's upper back disability claim, a VA examination and medical opinion should be obtained to address the nature and etiology of any identified upper back disability, including whether it is related to his service-connected PTSD with consideration of an April 1989 private psychiatric report stating that the Veteran's PTSD "adds" to his disability.

As the Veteran receives regular treatment at the San Juan VAMC, updated treatment records should be obtained in light of the remand.

In regard to the remaining issues on appeal, the Veteran's Virtual VA file contains an April 2013 rating decision wherein the Veteran was denied entitlement to service connection for COPD, sleep apnea, insomnia and a bilateral foot disability.  Additionally, the decision denied entitlement to a disability rating in excess of 30 percent for service-connected IBS.  Furthermore, the decision awarded service connection for costochondritis and a 10 percent rating was initially assigned.  Later that month, the Veteran submitted a notice of disagreement (NOD) as to all issues in the April 2013 decision.  An August 2013 letter from the RO indicates that the Veteran filed an NOD with the April 2013 decision.  A statement of the case (SOC) is required when a claimant files an NOD with a determination.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished regarding those six issues, or at least no SOC has been associated with the Veteran's paper claims file before the Board or the Virtual VA file.  Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC as to the six issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issues of entitlement to service connection for COPD, sleep apnea, insomnia and a bilateral foot disability; entitlement to a disability rating in excess of 30 percent for IBS; and entitlement to an initial compensable disability rating for costochondritis.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO or the AMC should ensure that all indicated development is completed before the appeal is forwarded to the Board.

2.  The RO or the AMC should undertake appropriate development to obtain outstanding records pertinent to the Veteran's claims, to include the Veteran's more recent treatment records (since January 2013) from the San Juan VAMC.

3.  Then, the RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed erectile dysfunction.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's erectile dysfunction had its onset during, or is otherwise related to, service.  

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the erectile dysfunction was caused or permanently worsened by service-connected disability, including PTSD and diabetes mellitus.

Consideration should be given to the Veteran's theory that his erectile dysfunction is related to his PTSD medications.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed upper back disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should first identify all upper back disorders that have been present during the period of the claim.

The examiner should then express an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset during or is otherwise related to service.  

The examiner should also express an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by service-connected disability, including PTSD.

Consideration should be given to the April 1989 private psychiatric report stating that the Veteran's PTSD "adds" to his disability.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

